Appellant was prosecuted and convicted of the offense of unlawfully practicing medicine without having registered his certificate as required by law, and prosecutes an appeal to this court.
The original transcript showing that the judgment of conviction was entered prior to the convening of the court, and other inconsistencies and inaccuracies appearing in the transcript, on motion of the Assistant Attorney General the clerk of the County Court was required to make out and file a new transcript herein, and from it it is apparent that the statement of facts was not approved and filed within the time allowed by law, therefore the motion of the Assistant Attorney General to strike it from the record must be sustained. And in the absence of a statement of facts there is but one question we can pass on, and that is the motion to quash the information. The information follows the language of the statute, and the court properly overruled the motion to quash it.
The judgment is affirmed.
Affirmed. *Page 364